Citation Nr: 1134215	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  11-15 570	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from September 1965 to August 1969.

This appeal to the Board of Veterans Appeals (Board) arises from a January 2011 rating action that denied service connection for an acquired psychiatric disorder other than PTSD.

The issue of whether new and material evidence to reopen the claim for service connection for PTSD has been received is the subject of a separate appellate decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The veteran's acquired psychiatric disorder, a mood disorder, was first manifested many years post service, and the competent and persuasive medical evidence establishes no nexus between such disorder and his military service or any incident thereof.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board finds that all notification and development action needed to render a fair decision on the claim on appeal has been accomplished.

An October 2010 pre-rating RO letter informed the Veteran and his attorney of the VA's responsibilities to notify and assist him in his claim, and what was needed to establish entitlement to service connection (evidence showing an injury or disease that began in or was made worse by his military service, or that there was an event in service that caused an injury or disease).  Thereafter, they were afforded opportunities to respond.  The Board thus finds that the Veteran has received sufficient notice of the information and evidence needed to support his claim, and has been provided ample opportunity to submit such information and evidence.  

Additionally, the 2010 RO letter provided notice that the VA would make reasonable efforts to help the Veteran get evidence necessary to support his claims, such as medical records (including private medical records), if he gave it enough information, and if needed, authorization to obtain them.  That letter further specified what evidence the VA had received; what evidence the VA was responsible for obtaining, to include Federal records; and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2010 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a veteran of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matter now before the Board, the October 2010 document meeting the VCAA's notice requirements was furnished to the Veteran before the January 2011 rating action on appeal.  
    
In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the veteran's status and the degree of disability are not at issue, and the RO furnished him notice pertaining to the effective date information in the October 2010 letter, thus meeting the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development on the claim currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim, to include obtaining all available service and post-service VA and private medical records through 2011.  A copy of the Social Security Administration determination in the veteran's claim for disability benefits, together with the medical records underlying that determination, have been associated with the claims folder and considered in adjudicating this claim.  Significantly, the Veteran has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  
          
Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Such a determination requires a finding of a current disability that is related to an injury or disease incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

When a disease is first diagnosed after service, service connection may nonetheless be established by evidence demonstrating that it was in fact "incurred" during the veteran's service.  See 38 C.F.R. § 3.303(d);Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) (proof of direct service connection entails proof that exposure during service caused the malady that appears many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (even though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

The Veteran contends that he has an acquired psychiatric disorder as a result of stresses that experienced during combat in service.

A review of the service medical records is completely negative for complaints, findings, or diagnoses of any acquired psychiatric disorder.  The Veteran was psychiatrically normal on August 1969 separation examination.
 
Post service, on December 1997 examination, L. H., M.D., assessed high personal stressors and a history of PTSD, noting a lot of stress and anxiousness lately associated with bouts of chest discomfort.  When seen again in January 1998, the Veteran reported continued high stress.

A generalized anxiety disorder was diagnosed on April 1998 VA psychiatric examination.  The physician commented that the Veteran was clearly having some significant health and situational problems which were stressing him.  VA outpatient records from 2001 to 2005 contain various assessments including mild situational depression, depressive symptoms with psychosocial stressors, and anxiety with psychosocial stressors.  In January 2003, a physician noted that the Veteran had a lot of stressors at work.  In April 2004, the same physician noted that the Veteran was stressed due to health and job issues.  In June 2004, the Veteran was noted to have lost his job.  In February 2005, the Veteran was noted to be stressed and depressed relative to a divorce.  

In April 2004, the Veteran was hospitalized at a VA medical facility.  The secondary diagnoses included mild depression, and it was noted that the Veteran had lost his job after a short time in training.  Subsequently that month, the diagnoses during hospitalization at the BryanLGH Medical Center included a diagnosis of a history of treated anxiety and depression.

A February 2005 VA psychological examination resulted in a diagnosis of severe major depression with psychotic features, which the examiner opined was not related to the veteran's military service.  This was based on a review of the veteran's claims folder and patient chart, and the fact that he had had no mental treatment in service.  Severe medical issues were noted as psychosocial stressors.     

In July 2005, a VA social worker provided the Veteran counseling for grief related to his former fiancée's terminal illness.  A physician assessed depression related to chronic health problems in September 2005 and February 2006.  In March and April 2006, a social worker noted a diagnosis of a depressive disorder related to the veteran's former fiancée's terminal illness.  In mid-September, a VA physician assessed a depressed mood with increasing anger attributed to the veteran's own ongoing health problems and his former fiancée's terminal illness.  In late September, another physician diagnosed dysthymia related to the veteran's recent life events and medical problems.  

A comprehensive October 2006 VA psychological assessment resulted in diagnoses including a major depressive disorder without psychotic features, and a personality disorder.  Noted stressors were estrangement from his children, the recent death of his former fiancée, and social isolation.  The Veteran also reported anxiety and anger at work related to co-workers and students, and serious financial difficulty.    

Following VA psychological examination in November 2006, the diagnoses included dysthymia and personality disorder related to financial strain and the recent death of his former fiancée.

A VA physician diagnosed dysthymia in January 2007, with noted stressors of a chronic medical disorder and financial strain.  Subsequently that month, a social worker noted that the Veteran continued to process grief related to the death of his former fiancée.  VA outpatient records from 2008 to 2011 contain various assessments including dysthymia, depression, and anxiety disorder due to medical condition.        

In December 2010, a comprehensive VA psychiatric examination was conducted to determine if the Veteran had a mental health condition that was due to his experiences in military service, to include the award of the Navy Achievement Medal with a Combat "V" for meritorious achievement while serving aboard the USS RENSHAW (DD-499) as a teletype repairman from April to September 1968 during combat operations against the enemy in Vietnam.  The physician reviewed the claims folder including the service medical records and post-service VA treatment and examination reports, as well as the veteran's medical, military, and post-service educational, employment, and family history.  After current psychiatric examination, the diagnosis was mood disorder secondary to general medical conditions.  His mood disorder was depression, and there were minimal symptoms of anxiety.  The doctor opined that this was not caused by or a result of the veteran's combat experiences in military service, to include the award of the Navy Achievement Medal, noting that there was no report of psychiatric treatment in military service and in the immediate post-service period, that the first record of treatment for depression was many years post service, and that the predominant diagnosis has been mood disorder secondary to general medical conditions.      

Subsequently in December 2010, another VA physician evaluated the Veteran for mood symptoms, with noted financial and ongoing family stressors.  After outpatient examination, the diagnosis was major depressive disorder due to general medical conditions with seasonal component.

In January 2011, the same VA physician who comprehensively psychiatrically examined the Veteran in December 2010 clarified his diagnosis and opined that the mood disorder secondary to medical conditions was caused by the veteran's non-service-connected disabilities.

In March 2011, the same VA physician who comprehensively psychiatrically examined the Veteran in December 2010 conducted another psychiatric examination to determine if he had PTSD.  The doctor reviewed the claims folder including the service medical records and post-service VA treatment and examination reports, as well as the veteran's medical, military, and post-service educational, employment, and family history.  The examiner noted the veteran's claimed stressful inservice events, including his ship's proximity to combat zones, support of bombing raids, and being fired upon by the enemy.  After current psychiatric examination, the diagnosis was mood disorder secondary to general medical conditions, with moderate stressors related to the veteran's ongoing physical problems.  The physician opined that the veteran's symptoms did not meet the criteria for PTSD, and were sub-threshold to make that diagnosis, and that the stressful experiences that he had in service had not caused symptoms that reached the level for a diagnosis of PTSD.   

On that record, the Board finds that the veteran's acquired psychiatric disorder, a mood disorder secondary to general medical conditions, had its onset many years post service.  The first evidence possibly indicative of an acquired psychiatric disorder was the stress and anxiousness noted in December 1997, and a generalized anxiety disorder diagnosed on April 1998 VA psychiatric examination, over 28 years following separation from service.  However, on no occasion was there a history indicating a nexus to active military service of any acquired psychiatric disorder.  The 1997 stress and anxiousness was noted to be due to high personal stressors and associated with bouts of chest discomfort; the 1998 generalized anxiety disorder was noted to be associated with the veteran's significant health and situational problems which were stressing him.

Moreover, the competent and persuasive evidence establishes no nexus between any acquired psychiatric disorder and the veteran's military service or any incident thereof.  The sole competent medical opinions of record include a February 2005 VA diagnosis of severe major depression with psychotic features, which the examiner opined was not related to the veteran's military service; severe medical issues were noted as psychosocial stressors.  In December 2010, a VA physician diagnosed a mood disorder secondary to general medical conditions, and opined that it was not caused by or a result of the veteran's combat experiences in military service; in a January 2011 supplemental statement, the same VA physician clarified his diagnosis and opined that the mood disorder secondary to medical conditions was caused by the veteran's non-service-connected disabilities.  

The Board accords great probative value to those well-reasoned VA medical opinions, inasmuch as they was based on the medical professionals' thorough review of the veteran's military, medical, and post-service history, and current examinations of the Veteran, and the Veteran has submitted no medical opinion to the contrary.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  Thus, the Board finds the 2005, 2010, and 2011 VA examiners' uncontradicted findings, observations, and conclusions to be dispositive of the questions of service connection for an acquired psychiatric disorder other than PTSD, and that these persuasive, expert medical observations and well-reasoned opinions militate against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on an examiner's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).
  
The Board is also required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In addition to the medical evidence, the Board has considered the assertions of the Veteran, his ex-wife and friend in March 2010, and service comrade in March 2011; however, such do not provide any basis for allowance of the claim.  The Board notes that the Veteran and other laymen are competent to offer evidence as to facts within their personal knowledge, such as his own and his observed psychiatric symptoms.  However, medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Thus, laymen such as the Veteran and the abovementioned others, without the appropriate medical training or expertise, are not competent to render a persuasive opinion on medical matters such as the etiology of any current acquired psychiatric disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  As medical questions of diagnosis and etiology are controlling in the disposition of this claim for service connection for an acquired psychiatric disorder other than PTSD, the credibility of the lay evidence of record is not otherwise at issue.  

Moreover, the Board finds that the veteran's statements regarding the etiology of his acquired psychiatric disorder other than PTSD are not credible due to inconsistency.  As noted above, the service medical records document no acquired psychiatric disorder.  Although the Veteran has claimed that he has an acquired psychiatric disorder that is related to his military service, this is contradicted by the service medical records which show no findings or diagnoses of any such disability.  Numerous post-service medical examination reports and counseling interviews from 1997 to 2011 show no history indicating a nexus to active military service of any acquired psychiatric disorder; rather, the Veteran consistently related his psychiatric symptoms to non-service-connected medical and post-service situational conditions.

Given the abovementioned persuasive 2005, 2010, and 2011 VA medical opinion evidence against service connection for an acquired psychiatric disorder other than PTSD, and the appellant's inconsistent history with respect to the claimed etiology of such disability, the Board, as fact finder with authority to place probative weight on certain aspects of the record that it finds persuasive, finds that the Veteran is not credible to the extent that he claims that his acquired psychiatric disorder other than PTSD had its onset in or is otherwise related to his military service.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of witness testimony).   

As noted above, the issue of whether new and material evidence to reopen the claim for service connection for PTSD has been received is the subject of a separate appellate decision.  

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder other than PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


